Citation Nr: 1417272	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-26 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Propriety of the reduction of the benefits payment rate for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) from 100 percent to 70 percent.  

2.  Propriety of the creation of an overpayment of educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty in the U.S. Marine Corps from April 12, 2004 to June 10, 2004; he received an "entry level separation" and his character of service for this period was "uncharacterized".  He also served in the Army National Guard from August 4, 2006 to June 3, 2007 and from August 30, 2007 to August; his character of service for these periods was honorable.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 determination letter by a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which notified the Veteran that his benefits payment rate was reduced from 100 percent to 70 percent for educational assistance under Chapter 33 (Post-9/11 GI Bill) based on information received from the Department of Defense pertaining to his qualifying service under Title 10, United States Code § 12301.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his benefits payment rate for Chapter 33 educational assistance should not have been reduced from 100 to 70 percent.  He asserted in April 2011 that during a period of his service he had a two year tour of duty under Title 10 orders under the Wounded Warrior Program and that he was unaware of any Department of Defense or VA regulation that explained why being on a "medical hold" was not considered qualifying (creditable) service for Chapter 33 educational assistance at the maximum benefits payment rate.  

In April 2011, the Veteran filed a notice of disagreement with the decisional letter that notified him of the reduction of his benefits payment rate, and in May 2011 the RO mailed him a statement of the case (SOC) in accordance with 38 C.F.R. § 19.29.  However, the copy of the SOC in the record before the Board is missing a critical page, namely, the page that provides the reasons and bases for the RO's decision on appeal.  The Board sought to obtain a complete copy of the SOC, but in March 2014 it was informed that the missing page was not available (the SOC was "no longer saved on the shared drive within the office" on account of its age).  Consequently, it is not shown, and the Board cannot find,  that the Veteran was furnished all the elements of an SOC required by 38 C.F.R. § 19.29, particularly the determination of the AOJ on the issue at hand and the reasons for the determination.  Without a complete SOC, the Veteran's ability to set out specific arguments in his substantive appeal that relate to errors of fact or law made by the AOJ in reaching the determination, as required by 38 C.F.R. § 20.202, is frustrated.  This due process violation must be rectified on remand by readjudication of the matter at hand with subsequent processing compliant with governing regulations.  

Additionally, the RO should ensure that it has complied with all regulations pertaining to VA's duty to notify and assist a claimant for education benefits, if deemed necessary.  See 38 C.F.R. §§ 21.1031, 21.1032.

Finally, it appears from the current record before the Board, due to three "demand letters" sent to the Veteran in April 2011, that the reduction in the Veteran's benefits payment rate from 100 to 70 percent may have resulted in an overpayment in the Veteran's account.  It is not shown whether VA has fully recovered or collected on the debts.  Nevertheless, it is noted that these demand letters sent by VA's Debt Management Center in St. Paul, Minnesota to the Veteran notified him of his right to appeal the validity of the creation of the debt and of his right to seek waiver of the debt.  Further, the Board construes the notice of disagreement (NOD) that the Veteran filed shortly thereafter in April 2011, following his receipt of "three separate invoices from The VA" (as characterized by the Veteran), as not only an NOD as to whether the reduction of the benefits payment rate from 100 to 70 percent for Chapter 33 educational assistance was proper but also an NOD as to the creation of the debt.  The debt creation issue is a larger issue that encompasses the question of whether the debt was the result of sole VA error, as the Veteran appears to contend.  In his April 2011 statement, he asked that the debt be "stricken" from his account as he did not feel he was in any way responsible for its creation.  

The filing of a notice of disagreement signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, the RO has not issued the Veteran an SOC on the issue of whether the overpayment of Chapter 33 educational assistance benefits, as evidenced by the "demand letters" sent to the Veteran in April 2011, was valid, which includes the question of whether there was sole error on the part of VA in the creation of the debt.  

Moreover, the statements of the Veteran in April 2011 (as well as in July 2011) could also be construed liberally as a request for waiver of the overpayment that was created, particularly as the Veteran indicated in April 2011 that he did not have the means to repay the debt.  It does not appear from the record that VA has considered a request for waiver of recovery of the overpayment about which the Veteran was notified in April 2011.   

Accordingly, the case is REMANDED for the following:

1.  Determine whether any action is necessary under VA's duties to notify and assist a claimant for education benefits under Chapter 33, in accordance with 38 C.F.R. §§ 21.1031, 21.1032, and if so, ensure compliance with such duties, and afford the Veteran opportunity to respond.

2.  Furnish the Veteran and his representative an SOC on the claim of whether the creation of an overpayment of Chapter 33 educational assistance benefits in the Veteran's account (as a result of reducing his benefits payment rate from 100 to 70 percent) was proper, to include the issue of whether there was sole VA error in the creation of such debt.  In order to perfect an appeal of the claim to the Board, the Veteran must still timely file a substantive appeal after issuance of the SOC.

3.  If it is found that there was not sole VA error in the creation of the debt (from paragraph 2, above) and that the creation of the debt was proper, then adjudicate the Veteran's request for waiver of recovery of the overpayment of Chapter 33 educational assistance benefits.  The Veteran should be advised of his rights to appeal any adverse determination.  

4.  Thereafter, (as full explanation of the determination on appeal is unavailable) readjudicate the matter of the propriety of the reduction of the benefits payment rate for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) from 100 to 70 percent.  If the benefit sought (restoration of the Chapter 33 benefits payment rate at 100 percent) remains denied, furnish the Veteran an appropriate supplemental SOC (which includes the applicable laws and regulations, to include Department of Defense/VA regulations regarding whether service under a "medical hold" is or is not considered qualifying or creditable service for purposes of Chapter 33 educational assistance), and a full explanation for the AOJ's determination.  The Veteran should be afforded opportunity to respond, and the case should then be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

